DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
On pages 5-6, applicant contends that Mohler is not the closet prior art of record. Applicant refers to Mohler as disclosing a “protective mechanism”. To the extent applicant is arguing that the barrier is not “an optical component” as required by claim 1, this argument is not persuasive. The plain meaning of “optical component” is component related to the genesis or propagation of light. A barrier is a component that relates to the propagation of light. Accordingly, Mohler discloses “an optical component”. 
On page 6, applicant contends “the present invention always shows a laser output beam even if the optical component is adjusted by the adjuster, whereas Mohler’s does not show any laser output beam if the adjuster is used as it is a safety feature”. It is noted that the features upon which applicant relies (i.e., “the present invention always shows a laser output beam even if the optical component is adjusted by the adjuster”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Continuing on page 6, applicant contends “Mohler’s invention does not in any way disclose “adjusting an optical component” (for example, frequency conversion devices) to extend the lifespan and thereby generating a consistent laser beam output for a prolonged time by using different (non-degraded) spots (=focus spot) of the optical component as disclosed in the present invention.” It is noted that the features upon which applicant relies (i.e., “’adjusting an optical component’ (for example, frequency conversion devices) to extend the lifespan and thereby generating a consistent laser beam output for a prolonged time by using different (non-degraded) spots (=focus spot) of the optical component”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Again on page 6, applicant contends “Furthermore, the optical component in the present invention may be moved in a grid-like manner that various different focus spots of the optical component are used to generate a laser output beam with a consistent radiation level and a prolonged lifespan”. It is again noted that the features upon which applicant relies (i.e., “moved in a grid-like manner that various different focus spots of the optical component are used to generate a laser output beam with a consistent radiation level and a prolonged lifespan”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While applicant contends these features are “already contemplated by independent claim 1”, applicant does not point to any language in claim 1 that actually requires the above features. Instead, applicant continually points to the specification. While claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Applicant may amend the claims to recite the desired features. 
On page 7, applicant contends the combination of Mohler and Fuchimukai is improper because neither Mohler nor Fuchimukai disclose “adjustment of the optical component in order to generate a consistent laser output beam with a prolonged lifespan”. It is again noted that the features upon which applicant relies (i.e., “adjustment of the optical component in order to generate a consistent laser output beam with a prolonged lifespan”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
On pages 7 and 8, applicant further contends the combination of Mohler and Fuchimukai is improper, because “even if the intermediate element would be used in Mohler (as proposed by the examiner), the person skilled in the art would still be laded to a subject-matter in which the laser output beam is stopped by means of a barrier”. It is unclear exactly why this would render the combination improper, as a barrier is an optical component as described above. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Pages 8 and 9, repeat the same arguments above with respect to claim 27. These arguments are unpersuasive for the same reasons as are outlined above.
Accordingly, all rejections are maintained. 


Priority
This application is a national stage entry of PCT/EP2018/080601 filed on 11/08/2018 and further claims priority to DE102017126293.8 filed on 11/09/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020, 05/13/2020, and 01/06/2022 were filed on or after the national stage entry date of the application on 05/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohler (US 4087766), hereafter Mohler.
Regarding claim 1, Mohler discloses an adjustment device for adjusting an optical component in a device for generating laser radiation (Figs. 1-3), comprising an adjuster (Figs. 2 and 3 element 41), a coupling element (Fig. 2 and 3 element 38) and a guiding device (Fig. 2 and 3 elements 31 and 32) , wherein the coupling element is coupled to the adjuster and the guiding device (Figs. 2 and 3 element 38 is coupled to element 41 by elements 39, 42, and 43 and is coupled to element 31 and 32 by magnetism), wherein the guiding device is coupled to the optical component (Figs 2 and 3 elements 31, 32, and 29), wherein the adjustment device is capable of changing the position of the optical component (Compare Fig. 2 and Fig. 3), wherein two of the elements of the adjustment device are coupled by magnetic power transmission (Abstract).
Regarding claim 2, Mohler further discloses the device for generating laser radiation comprises a sealed chamber (Fig. 1 element 12), wherein the adjuster arranged outside the chamber (Fig. 2 element 41) and the guiding device is arranged inside the chamber (Fig. 2 elements 31 and 32) and/or wherein the two of the elements of the adjustment device are coupled by power transmission through a wall of the chamber (Abstract).
Regarding claim 26, Mohler further discloses a device for generating laser radiation comprising a resonator (col. 2 ll. 55-60), an optical assembly (Figs. 2 and 3), characterized in that it comprises an adjustment device according to claim 1 (Figs. 1-3).
Regarding claim 27, Mohler further discloses a method for adjusting an optical component in a device for generating laser radiation, wherein the power is transmitted magnetically between two elements of an adjustment device according to claim 1 (Abstract; Figs. 2 and 3).
Regarding claim 28, Mohler further discloses the method for adjusting an optical component in a device for generating laser radiation according to claim 27 (Abstract), characterized in that the optical element is adjusted relative to a resonator from a first position to a second position (Figs. 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mohler in view of ***.
3. The adjustment device for adjusting an optical component in a device for generating laser radiation according to claim 1, characterized in that the adjustment device comprises an intermediate element, wherein the power transmission from the adjuster to the optical component is via the intermediate element.

Claims 3, 21-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mohler in view of Fuchimukai (US 20190103725 A1), hereafter Fuchimukai.
Regarding claim 3, Mohler does not explicitly disclose an intermediate element, wherein the power transmission from the adjuster to the optical component is via the intermediate element. However, Fuchimukai discloses an intermediate element, wherein the power transmission from the adjuster to the optical component is via the intermediate element (Fig. 14 element 70 through element 93). The advantage is to provide greater flexibility over the number of movement dimensions ([0111]-[0112]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mohler with an intermediate element, wherein the power transmission from the adjuster to the optical component is via the intermediate element as disclosed by Fuchimukai in order to provide greater flexibility over the number of movement dimensions.
Regarding claim 21, Mohler does not explicitly disclose the sealed chamber comprises an opening, wherein an element of the adjustment device is guided through the opening of the chamber and/or the adjustment device comprises a seal which seals the space between the element guided through the opening of the chamber and the edge of the opening. However, Fuchimukai discloses the sealed chamber comprises an opening (Fig. 14 space where element 70 is inserted between 93), wherein an element of the adjustment device is guided through the opening of the chamber (Fig. 14 space where element 70 is inserted between 93) and/or the adjustment device comprises a seal which seals the space between the element guided through the opening of the chamber and the edge of the opening (Fig. 14 element 93 seals around element 70). The advantage is to provide greater flexibility over the number of movement dimensions ([0111]-[0112]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mohler with the sealed chamber comprises an opening, wherein an element of the adjustment device is guided through the opening of the chamber and/or the adjustment device comprises a seal which seals the space between the element guided through the opening of the chamber and the edge of the opening as disclosed by Fuchimukai in order to provide greater flexibility over the number of movement dimensions.
Regarding claim 22, Fuchimukai, for the same reasons as above, further discloses the element of the adjustment device guided through the opening and the coupling element have contact surfaces by means of which the element of the adjustment device guided through the opening and the coupling element are connected (Fig. 14 elements 70 and 71).
Regarding claim 23, Fuchimukai, for the same reasons as above, further discloses in that the element of the adjustment device guided through the opening is connected in a laterally movable manner to the coupling element by means of the contact surfaces ([0127]).
Regarding claim 24, Fuchimukai, for the same reasons as above, further discloses in that the diameter of the contact surfaces of the element of the adjustment device guided through the opening and that of the coupling element are different (Fig. 14 element 70).
Regarding claim 25, Fuchimukai, for the same reasons as above, further discloses a first adjustment device, configured to adjust the optical component in a first direction; and a second adjustment device, configured to adjust the optical component in a second direction ([0127]).
Regarding claim 29, Fuchimukai discloses in that by adjusting the optical component, the target surface of the laser radiation on the optical element is changed, wherein the direction of the beam path of the laser radiation coming from the optical component remains unchanged by the adjustment of the optical component ([0069]). The advantage is to reduce the damage to the optical element ([0069]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mohler with in that by adjusting the optical component, the target surface of the laser radiation on the optical element is changed, wherein the direction of the beam path of the laser radiation coming from the optical component remains unchanged by the adjustment of the optical component as disclosed by Fuchimukai in order to reduce the damage to the optical element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828                                                                                                                                                                                         
07/01/2022